         

EXHIBIT 10.1

EXECUTION COPY
SUPPLEMENTAL INDENTURE
Supplemental Indenture (this “Supplemental Indenture”), dated as of July 14,
2008, among DynCorp International LLC (the “Company”), DIV Capital Corporation
(the “Co-issuer”, and collectively with the Company, the “Issuers”), the
Guarantors (as defined in the Indenture referred to herein) and The Bank of New
York Mellon, formerly known as The Bank of New York, as trustee under the
Indenture referred to below (the “Trustee”).
W I T N E S S E T H
WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an
indenture (as amended or supplemented from time to time, the “Indenture”), dated
as of February 11, 2005, providing for the issuance of 9.50% Senior Subordinated
Notes due 2013 (the “Notes”);
WHEREAS, pursuant to Section 9.01 of the Indenture, the Indenture provides that
under certain circumstances the Issuers, the Guarantors and the Trustee may
amend the Indenture without the consent of any Holder (as defined in the
Indenture);
WHEREAS, the Company has requested that the Trustee join with the Company and
the Guarantors in the execution of an amendment of the Indenture permitted by
the terms of Section 9.01(6) of the Indenture; and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Issuers, the Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
2. Amendments to Indenture. The Indenture is hereby amended as follows:
(a) Section 1.01 of the Indenture is hereby amended by deleting clause (1) of
the defined term “Net Income” contained therein and replacing such clause (1) in
its entirety with the following:
“(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with: (a) any Asset Sale (without giving
effect to the $1,000,000 threshold provided in the definition thereof); or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and”
(b) Section 4.08(b)(7) is hereby deleted in its entirety and replaced with the
following:
“(7) any agreement for the sale or other disposition of all or substantially all
of the Capital Stock or assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending such sale or other
disposition;”

 

 



--------------------------------------------------------------------------------



 



(c) Section 4.09(b)(5) is hereby deleted in its entirety and replaced with the
following:
“(5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Indenture to be incurred under Section 4.09(a) hereof or clauses (2), (3), (4),
(5), (12) or (14) of this Section 4.09(b);”
(d) Section 10.03(a) is hereby amended by replacing the penultimate paragraph
thereof in its entirety with the following:
“No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the Trustee will be, or be made, the basis for a
subsequent Payment Blockage Notice unless such default has been cured or waived
for a period of not less than 90 days.”
3. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
4. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
5. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.
6. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guarantors and the Issuers.
7. Effect. Except as amended hereby, the Indenture and the Notes are in all
respects ratified and confirmed and all their terms shall remain in full force
and effect. From and after the effectiveness of this Supplemental Indenture, any
reference to the Indenture shall mean the Indenture as so amended by this
Supplemental Indenture.
8. Successors. All agreements of the Issuers, the Guarantors and the Trustee in
this Supplemental Indenture shall bind their respective successors and permitted
assigns. This Supplemental Indenture shall be binding upon each Holder of Notes
and their respective successors and assigns.
9. Severability. In case any provision of this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
10. Reaffirmation of Section 7.07. The Company and the Guarantors hereby
reaffirm their indemnification obligations to the Trustee pursuant to
Section 7.07 of the Indenture in connection with the Trustee’s execution of this
Supplemental Indenture.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

            WORLDWIDE RECRUITING AND STAFFING
SERVICES LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        GLOBAL LINGUIST
SOLUTIONS LLC
      By:   /s/ Robert B. Rosenkranz         Name:   Robert B. Rosenkranz       
Title:   Manager        DYNCORP INTERNATIONAL LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        DIV CAPITAL
CORPORATION
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        DYN MARINE
SERVICES LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer   

 

3



--------------------------------------------------------------------------------



 



         

            DYN MARINE SERVICES OF VIRGINIA LLC
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President & Treasurer        DYNCORP AEROSPACE OPERATIONS LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        DYNCORP
INTERNATIONAL SERVICES LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        SERVICES
INTERNATIONAL LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        WORLDWIDE
HUMANITARIAN SERVICES LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        DTS AVIATION
SERVICES LLC
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer   

 

4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON,
as Trustee
      By:   /s/ Beata Hryniewicka         Name:   Beata Hryniewicka       
Title:   Assistant Vice President.     

 

5